Case 1:15-cv-00382-HSO-JCG Document 329-6 Filed 01/03/19 Page 1 of 2

 

WebVoyage Record View | https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=1 &ti=1 ,1&Se...
eopyrigh
(Cc | + fered
acd) Search ED cela iii jt 1a Oh] g
Public Catalog Ex LZ r f as tl
Tx E

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Slabbed

Search Results: Displaying | of 2 entries
<<previous next P

Labeled View

 

 

 

 

 

 

 

Slabbed 12/4/2012.

Type of Work: Serial
Registration Number / Date: TX0008363272 / 2017-03-08
Application Title: Slabbed 12/4/2012.
Title: Slabbed 12/4/2012.
ISSN: 2572-1437
Description: Electronic file (eService)

Copyright Claimant: Slabbed New Media, LLC. Address: 110 Hall Stree, Post Office Box 788, Wiggins,
MS 39577-0788 United States.

Date of Creation: 2012
Date of Publication: 2012-12-04
Nation of First Publication: United States

Authorship on Application: Slabbed New Media, LLC, employer for hire; Domicile: United States; Citizenship:
United States. Authorship: New text.

Pre-existing Material: photograph(s), some text from other sources.
Basis of Claim: New text.

Rights and Permissions: Slabbed New Media, LLC, Post Office Box 788, Wiggins, MS, 39577-0788, United
States, (601) 928-5380, earning04@ gmail.com

Copyright Note: C.O. correspondence.
Names: Slabbed New Media, LLC

< previous next re

Save, Print and Email (Help Page)

Select Download Format fFullRecord = §) Format for Print/Save

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enter your email address: Email

 

 

 

Help Search History Titles Start Over

 

Contact Us | Request Copies | Geta Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page

1 of 1 2018-12-30, 6:40 p.m.
Case 1:15-cv-00382-HSO-JCG Document 329-6 Filed 01/03/19 Page 2 of 2

WebVoyage Record View ]

https://cocatalog loc.gov/cgi-bin/Pwebrecon.cgi?v 1=2&ti=1 2&Se...

eopyrigh
'C op ht eer aa ae Lied

teas)

Search History Titles Start Over

 

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Slabbed
Search Results: Displaying 2 of 2 entries

 

 

< previous || next b>

 

 

 

 

 

Labeled View

Slabbed: The Alternative New Media for the Gulf South.

Type of Work:

Registration Number / Date:
Application Title:

Title:

Description:

Copyright Claimant:

Date of Creation:

Date of Publication:

Nation of First Publication:
Alternative Title on Application:
Authorship on Application:

Pre-existing Material:
Basis of Claim:
Rights and Permissions:

Copyright Note:

Names:

Motion Picture

PA0002019025 / 2017-01-31

Slabbed: No Fear Journalism.

Slabbed: The Alternative New Media for the Gulf South.

Electronic file (eService)

Slabbed New Media, LLC. Address: Post Office Box 788, Wiggins, MS, 39577.
2013

2013-05-06

United States

It?s a Slabbed promo!

Slabbed New Media, LLC, employer for hire; Citizenship: United States.
Authorship: audiovisual material.

preexisting music.
all other cinematographic material, audiovisual material, text.

Slabbed New Media, LLC, Post Office Box 788, Wiggins, MS, 39577, United
States, (601) 928-5380, (228) 323-1598, earning04@ gmail.com

C.O. correspondence.

Slabbed New Media, LLC

| previous || next >

 

 

 

 

 

 

 

F

Save, Print and Email (Help Page)

_|

 

Select Download Format Full Record

Format for Print/Save

 

 

 

Enter your email address-

Email

 

 

 

 

 

Help Search History Titles Start Over

 

Contact Us | Request Copies | Geta Search Estimate | Frequently Asked Questions (FAQs) about Copyright |

 

Copyright Office Home Page | Library of Congress Home Page

1 of |

2018-12-30, 6:41 p.m.
